IN THE DISTRICT COURT OF APPEAL
                                         FIRST DISTRICT, STATE OF FLORIDA

SPICHAEL STALLINGS,                      NOT FINAL UNTIL TIME EXPIRES TO
                                         FILE MOTION FOR REHEARING AND
      Appellant,                         DISPOSITION THEREOF IF FILED

v.                                       CASE NO. 1D14-2497

CITY OF PARKER, FLORIDA,
JONATHON HANSEN, DENNIS
HUTTO and AARON WILSON,
individually,

     Appellees.
_____________________________/

Opinion filed November 14, 2014.

An appeal from the Circuit Court for Bay County.
Michael C. Overstreet, Judge.

Spichael Stallings, pro se, Appellant.

Gwendolyn P. Adkins and Reid M. Wakefield of Coppins Monroe Adkins &
Dincman, P.A., Tallahassee, for Appellee City of Parker, Florida.

Timothy M. Warner and William G. Warner of The Warner Law Firm, P.A.,
Panama City, for Appellees Jonathon Hansen, Dennis Hutto, and Aaron Wilson.




PER CURIAM.

      AFFIRMED.

THOMAS, ROBERTS, and ROWE, JJ., CONCUR.